 

Exhibit 10.186

 

Alpha Capital

 

Via Facsimile and First Class Mail

 

Effective 01/01/15

 

Re:FORBEARANCE AGREEMENT

 

Ladies and Gentlemen:

 

Reference is made to attached ledger stating the Senior Secured Convertible Note
due, from NaturalNano, Inc. and NaturalNano Research, Inc. (jointly and
severally, the “Borrower”) to Alpha Capital (the “Lender”). Capitalized terms
used herein and not otherwise defined shall have the respective meanings given
in the Notes.

 

The Borrower has requested that the Lender forbear from exercising its various
rights and remedies under the Notes and other related documents (collectively,
the “Loan Documents”) that may otherwise be exercised by the Lender on the date
hereof, in order to provide the Borrower with additional time during which it
may resolve its current financial problems.

 

The Lender is prepared to forbear from demanding payment of principal on the
Notes on the Maturity Date of the Notes, or taking any other action to collect
the principal amount of the Notes until the earlier of June 30, 2015 (unless
extended by the Lender in its discretion) or the termination of the Forbearance
Period pursuant to the terms of this Letter Agreement (such period, the
“Forbearance Period”), provided the Borrower accepts and agrees to the terms,
conditions and covenants set forth herein, and communicates such acceptance (by
delivering a signed copy of this Letter Agreement) to the Lender no later than
5:00 p.m. on June 30, 2015; provided further it is understood that Borrower is
obligated to make all interest payments required under the Notes during the
Forbearance Period.

 

Upon execution by the Borrower, this letter shall be a binding agreement among
the respective parties hereto (referred to as the “Letter Agreement”).

 

By its execution, the Borrower represents, warrants and covenants as follows:

 

1.       No Duress. The Borrower has freely and voluntarily entered into this
Letter Agreement after an adequate opportunity to review and discuss the terms
and conditions and all factual and legal matters relevant hereto with counsel
freely and independently chosen by it and this Letter Agreement is being
executed without fraud, duress, undue influence or coercion of any kind or
nature whatsoever having been exerted by or imposed upon any parly.

 

2.       Amount Due. The Borrower does not contest the amounts outstanding under
the Notes as set forth in the Lender’s books and records (the “Outstanding
Amount”). The Borrower shall also be responsible for reimbursing the Lender for
all costs and expenses, including the fees and expenses of legal counsel that
may be incurred in connection with the enforcement of this Letter Agreement,
which, if incurred, shall be added to the Outstanding Amount. The Borrower
acknowledges and agrees that the Outstanding Amount, plus interest accrued
thereon, shall be due and owing upon termination of the Forbearance Period.

 

 

Page 2

 

3.       No Defenses.  The Borrower has no defenses, affirmative or otherwise,
rights of setoff, rights of recoupment, claims, counterclaims, or causes of
action of any kind or nature whatsoever against the Lender, its officers,
directors, employees, attorneys, legal representatives or affiliates
(collectively, the “Lender Group”), directly or indirectly, arising out of,
based upon, or in any manner connected with, any transaction, event,
circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior
to the execution of this Letter Agreement and accrued, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of the Notes or
any of the terms or conditions of the Loan Documents, or which directly or
indirectly relate to or arise out of or in any manner are connected with the
Notes or any of the Loan Documents; TO THE EXTENT ANY SUCH DEFENSES, AFFIRMATIVE
OR OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS, OR
CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS, COUNTERCLAIMS, AND CAUSES
OF ACTION ARE HEREBY FOREVER WAIVED, DISCHARGED AND RELEASED.

 

4.       Interest Continues to Accrue.  During the Forbearance Period, the
Outstanding Amount shall bear interest at the interest and it being understood
that the default rate shall apply upon the occurrence of any Event of Default
(other than Existing Defaults) thereunder or upon termination of the Forbearance
Period.

 

5.       Other Notes.  none

 

6.       Forbearance.  During the Forbearance Period, the Lender agrees that it
will not take any further action against the Borrower or exercise or move to
enforce any other rights or remedies provided for in the Loan Documents or
otherwise available to it, at law or in equity, by virtue of the occurrence
and/or continuation of any default or Event of Default under the Notes existing
on the date hereof, including any default relating to the Borrower’s failure to
maintain the effectiveness of any registration statement (the “Existing
Defaults”), or take any action against any property in which the Borrower has
any interest.

 

7.       Lender to Retain all Rights. It is understood and agreed that this
Letter Agreement does not waive or evidence consent to any default or Event of
Default (including the Existing Defaults) under the Notes or the Loan Documents.
The parties hereto acknowledge and agree that the Lender (i) shall retain all
rights and remedies it may now have with respect to the Notes and the Borrower’s
obligations under the Loan Documents (“Default Rights”), and (ii) shall have the
right to exercise and enforce such Default Rights upon termination of the
Forbearance Period. The parties further agree that the exercise of any Default
Rights by the Lender upon termination of the Forbearance Period shall not be
affected by reason of this Letter Agreement, and the parties hereto shall not
assert as a defense thereto the passage of time,

 

 

 

 

Alpha Capital

 

Via Facsimile and First Class Mail

 

Effective 01/01/15

 

Re:FORBEARANCE AGREEMENT

 

Ladies and Gentlemen:

 

Reference is made to attached ledger stating the Senior Secured Convertible Note
due, from NaturalNano, Inc. and NaturalNano Research, Inc. (jointly and
severally, the “Borrower”) to Alpha Capital (the “Lender”). Capitalized terms
used herein and not otherwise defined shall have the respective meanings given
in the Notes.

 

The Borrower has requested that the Lender forbear from exercising its various
rights and remedies under the Notes and other related documents (collectively,
the “Loan Documents”) that may otherwise be exercised by the Lender on the date
hereof, in order to provide the Borrower with additional time during which it
may resolve its current financial problems.

 

The Lender is prepared to forbear from demanding payment of principal on the
Notes on the Maturity Date of the Notes, or taking any other action to collect
the principal amount of the Notes until the earlier of June 30, 2015 (unless
extended by the Lender in its discretion) or the termination of the Forbearance
Period pursuant to the terms of this Letter Agreement (such period, the
“Forbearance Period”), provided the Borrower accepts and agrees to the terms,
conditions and covenants set forth herein, and communicates such acceptance (by
delivering a signed copy of this Letter Agreement) to the Lender no later than
5:00 p.m. on June 30, 2015; provided further it is understood that Borrower is
obligated to make all interest payments required under the Notes during the
Forbearance Period.

 

Upon execution by the Borrower, this letter shall be a binding agreement among
the respective parties hereto (referred to as the “Letter Agreement”).

 

By its execution, the Borrower represents, warrants and covenants as follows:

 

1.       No Duress.   The Borrower has freely and voluntarily entered into this
Letter Agreement after an adequate opportunity to review and discuss the terms
and conditions and all factual and legal matters relevant hereto with counsel
freely and independently chosen by it and this Letter Agreement is being
executed without fraud, duress, undue influence or coercion of any kind or
nature whatsoever having been exerted by or imposed upon any party.

 

2.       Amount Due. The Borrower does not contest the amounts outstanding under
the Notes as set forth in the Lender’s books and records (the “Outstanding
Amount”). The Borrower shall also be responsible for reimbursing the Lender for
all costs and expenses, including the fees and expenses of legal counsel that
may be incurred in connection with the enforcement of this Letter Agreement,
which, if incurred, shall be added to the Outstanding Amount. The Borrower
acknowledges and agrees that the Outstanding Amount, plus interest accrued
thereon, shall be due and owing upon termination of the Forbearance Period.

 

 

Page 2

 

3.       No Defenses. The Borrower has no defenses, affirmative or otherwise,
rights of setoff, rights of recoupment, claims, counterclaims, or causes of
action of any kind or nature whatsoever against the Lender, its officers,
directors, employees, attorneys, legal representatives or affiliates
(collectively, the “Lender Group”), directly or indirectly, arising out of,
based upon, or in any manner connected with, any transaction, event,
circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior
to the execution of this Letter Agreement and accrued, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of the Notes or
any of the terms or conditions of the Loan Documents, or which directly or
indirectly relate to or arise out of or in any manner are connected with the
Notes or any of the Loan Documents; TO THE EXTENT ANY SUCH DEFENSES, AFFIRMATIVE
OR OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS, OR
CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS, COUNTERCLAIMS, AND CAUSES
OF ACTION ARE HEREBY FOREVER WAIVED, DISCHARGED AND RELEASED.

 

4.       Interest Continues to Accrue. During the Forbearance Period, the
Outstanding Amount shall bear interest at the interest and it being understood
that the default rate shall apply upon the occurrence of any Event of Default
(other than Existing Defaults) thereunder or upon termination of the Forbearance
Period.

 

5.       Other Notes. none

 

6.       Forbearance.  During the Forbearance Period, the Lender agrees that it
will not take any further action against the Borrower or exercise or move to
enforce any other rights or remedies provided for in the Loan Documents or
otherwise available to it, at law or in equity, by virtue of the occurrence
and/or continuation of any default or Event of Default under the Notes existing
on the date hereof, including any default relating to the Borrower’s failure to
maintain the effectiveness of any registration statement (the “Existing
Defaults”), or take any action against any property in which the Borrower has
any interest.

 

7.       Lender to Retain all Rights. It is understood and agreed that this
Letter Agreement does not waive or evidence consent to any default or Event of
Default (including the Existing Defaults) under the Notes or the Loan Documents.
The parties hereto acknowledge and agree that the Lender (i) shall retain all
rights and remedies it may now have with respect to the Notes and the Borrower’s
obligations under the Loan Documents (“Default Rights”), and (ii) shall have the
right to exercise and enforce such Default Rights upon termination of the
Forbearance Period. The parties further agree that the exercise of any Default
Rights by the Lender upon termination of the Forbearance Period shall not be
affected by reason of this Letter Agreement, and the parties hereto shall not
assert as a defense thereto the passage of time, estoppel, laches or any statute
of limitations to the extent that the exercise of any Default Rights was
precluded by this Letter Agreement.

 

 

Page 3

 

8.       Termination of Forbearance Period. The Forbearance Period shall
terminate upon the earlier to occur of: (1) 5:00 pm (New York City Time) on June
30, 2015; (2) the Borrower shall fail to observe, perform, or comply with any of
the terms, conditions or provisions of this Letter Agreement as and when
required and/or any other Event of Default (other than the Existing Defaults
occurring prior to the date hereof) shall occur under the Notes or any of the
Loan Documents or any other agreement between the Borrower and the Lender (or
its affiliates) or any other indebtedness issued by the Borrower to the Lender
or its affiliates; (3) any representation or warranty made herein, in any
document executed and delivered in connection herewith, or in any report,
certificate, financial statement or other instrument or document now or
hereafter furnished by or on behalf of the Borrower in connection with this
Letter Agreement, shall prove to have been false, incomplete or misleading in
any material respect on the date as of which it was made; (4) any suit preceding
or other action is commenced by any other creditor against the Company; or (5) a
court of competent jurisdiction shall enter an order for relief or take any
similar action in respect of the Borrower in an involuntary case under any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law now
or hereafter in effect or a petition for relief under any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar law shall be filed by or
against the Borrower.

 

Upon termination of the Forbearance Period, should the Notes or any of the
Borrower’s obligations under the Loan Documents not be satisfied in full, the
Lender shall be entitled to pursue immediately its various rights and remedies,
including its Default Rights, against the Borrower, all collateral given by the
Borrower to secure the Loan and the obligations under the Loan Documents,
without regard to notice and cure periods, all of which are hereby waived by the
Borrower. Without limiting the generality of the foregoing, upon termination of
the Forbearance Period, the Lender shall be permitted to immediately exercise
its rights to demand and collect on the Outstanding Amount.

 

 

Page 4

 

If the foregoing is acceptable to you, please sign in the space provided below.

 

  Sincerely,       Alpha Capital         By: /s/ Kourad Ackermann     Name:
Kourad Ackermann     Title: Director

 

Accepted and Agreed as of this of February 25 ,2015

 

NATURALNANO, INC.

 

By:  [ex10-190sig.jpg]     Name:     Title:  

 

NATURALNANO RESEARCH, INC.

 

By: [ex10-190sig.jpg]      Name:     Title:  

 

 

